IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ROBERT J. THOMPSON,                    : No. 423 WAL 2014
                                       :
                   Respondent          : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
             v.                        :
                                       :
                                       :
EUGENE P. GINKEL, LISA D. GINKEL,      :
GLENN J. KRESS, DONALD KRESS,          :
BRADLY KRESS, KRESS BROTHERS           :
BUILDERS, INC., KRESS BROTHERS         :
BUILDERS, L.P., SANDRA F. DOBLER,      :
                                       :
                   Respondents         :
                                       :
                                       :
                                       :
                                       :
PETITION OF: EUGENE P. GINKEL          :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.